Exhibit 10.37

Loan Agreement

This Loan Agreement (this “Agreement”) is made and entered into by and between
the parties listed below as of June 2, 2006 in Beijing:

 

  (1) Lenovo-AsiaInfo Technologies, Inc. (“Lender”), a limited company duly
organized and existing under the laws of the People’s Republic of China (“PRC”
or “China”) with its address at Room 301-310, Zhongdian Information Tower, No.6
Zhongguancun South Street, Haidian District, Beijing 100086, P.R. China;

 

  (2) Jian Qi (“Borrower”), a citizen of China with Chinese identification No.:
110108196007011212, and an address at Room 8,Building 5, Yiguang Temple Yard
2020, Haidian District, Beijing, P.R. China.

Each of Lender and Borrower shall be hereinafter referred to as a “Party”
respectively, and collectively, the “Parties”.

Whereas, Lender intends to provide Borrower with a loan to be used under this
Agreement. To further clarify the rights and obligations of both Lender and
Borrower, after friendly consultation, the Parties agree as follows:

 

1. Loan

 

  1.1 In accordance with the terms and conditions of this Agreement, Lender
agrees to provide a loan in the amount of RMB6,000,000.00 (the “Loan”) to
Borrower. The term of the Loan shall be ten years from the date of this
Agreement, which may be extended upon mutual written consent of the Parties.
During the term of the Loan or the extended term of the Loan, Borrower shall
immediately repay the full amount of the Loan in the event any one or more of
the following circumstances occur:

 

  1.1.1 30 days elapse after the Borrower receives written notice from the
Lender requesting repayment of the Loan;

 

  1.1.2 Borrower’s death, lack or limitation of civil capacity;

 

  1.1.3 Borrower ceases (for any reason) to be an employee of Lender, Borrower
Company (as defined below) or its affiliated entity;

 

  1.1.4 Borrower engages in criminal conduct or is involved in criminal
activities;

 

  1.1.5 Any third party filed a claim against Borrower that exceeds
RMB1,000,000; or

 

  1.1.6 According to the applicable laws of China, foreign investors are
permitted to invest in security service business in China with a controlling
stake or in the form of wholly-foreign-owned enterprises, the relevant competent
authorities of China begin to approve such investments, and Lender decides to
exercise the exclusive option under the Exclusive Option Agreement (the
“Exclusive Option Agreement”) described in Sections 4.1.1 and 4.2.5 of this
Agreement.

 

  1.2 Lender agrees to remit the total amount under the Loan to the account
designated by Borrower within 10 working days after receiving a written
notification from the Borrower regarding the same, provided that all the
conditions precedent in Section 2 are fulfilled. Borrower shall provide Lender
with a written receipt for the Loan upon receiving the Loan. The Loan provided
by Lender under this Agreement shall inure to Borrower’s benefit only and not to
Borrower’s successors or assigns.

 

  1.3 Borrower agrees to accept the aforementioned Loan provided by Lender, and
hereby agrees and warrants to use the Loan to provide capital for acquiring
and/or holding 25% of equity interest in Lenovo Security Technologies(Beijing),
Inc. (hereinafter the “LWY”, a domestic-funded limited liability company
organized and existing under the laws of China with registered capital of RMB
24,000,000.00, with its address at Room 810-810 , Zhongdian Information Tower,
No.6 Zhongguancun South Street, Haidian District, Beijing 100086, P. R. China).
After such acquisition, Borrower therefore shall be LWY’ shareholder and shall
own 25% of the equity interests in LWY (hereinafter the “LWY Equity Interest”).
Borrower agrees to complete the acquisition and to hold 25% of equity interests
in LWY within 30 days from the date of this Agreement, and provide Lender with
all of the duplicates of the registration documents, business licenses, and
articles of association at the government department for industry and commerce.
Without Lender’s prior written consent, Borrower shall not use the Loan for any
purpose other than as set forth herein.



--------------------------------------------------------------------------------

  1.4 Lender and Borrower hereby agree and acknowledge that Borrower’s method of
repayment may at Lender’s option take the form of Borrower’s transferring the
Borrower Equity Interest to Lender or Lender’s designated person (legal or
natural person) pursuant to the Lender’s exercise of its right to acquire the
Borrower Equity Interest under the Exclusive Option Agreement.

 

  1.5 Lender and Borrower hereby agree and acknowledge that any proceeds from
the transfer of the Borrower Equity Interest (to the extent permissible) shall
be used to repay the Loan to Lender, in accordance with this Agreement in the
manner designated by Lender.

 

  1.6 Lender and Borrower hereby agree and acknowledge that to the extent
permitted by applicable laws, Lender shall have the right but not the obligation
to purchase or designate other persons (legal or natural persons) to purchase
Borrower Equity Interest in part or in whole at any time, at the price
stipulated in the Exclusive Option Agreement.

 

  1.7 Borrower also undertakes to execute an irrevocable Power of Attorney (the
“Power of Attorney”, referred to in Section 4.2.4), which authorizes a legal or
natural person designated by Lender to exercise all of Borrower’s rights as a
shareholder of Borrower Company.

 

  1.8 When Borrower transfers Borrower Equity Interest to Lender or Lender’s
designated person, in the event that the transfer price of such equity interest
equals or is lower than the principal of the Loan under this Agreement, the Loan
under this Agreement shall be deemed an interest-free loan. In the event that
the transfer price of such equity interest exceeds the principal of the Loan
under this Agreement, the excess over the principal shall be deemed the interest
of the Loan under this Agreement payable by Borrower to Lender.

 

2. Conditions Precedent

 

   The obligation of Lender to provide the Loan to Borrower contemplated in
Section 1.1 shall be subject to the satisfaction of the following conditions,
unless waived in writing by Lender.

 

  2.1 Lender receives the written notification for drawdown under the Loan sent
by Borrower according to Section 1.2.

 

  2.2 All the representations and warranties by Borrower in Section 3.2 are
true, complete, correct and not misleading.

 

  2.3 Borrower has not violated the covenants in Section 4 of this Agreement,
and no event which may affect Borrower’s performance of its obligations under
this Agreement has occurred or is expected to occur.



--------------------------------------------------------------------------------

3. Representations and Warranties

 

  3.1 Between the date of this Agreement and the date of termination of this
Agreement, Lender hereby makes the following representations and warranties to
Borrower:

 

  3.1.1 Lender is a company duly organized and legally existing in accordance
with the laws of China;

 

  3.1.2 Lender has the legal capacity to execute and perform this Agreement. The
execution and performance by Lender of this Agreement is consistent with
Lender’s scope of business and the provisions of Lender’s corporate bylaws and
other organizational documents, and Lender has obtained all necessary and proper
approvals and authorizations for the execution and performance of this
Agreement; and

 

  3.1.3 This Agreement constitutes Lender’s legal, valid and binding
obligations, enforceable in accordance with its terms.

 

  3.2 Between the date of this Agreement and the date of termination of this
Agreement, Borrower hereby makes the following representations and warranties:

 

  3.2.1 Borrower has the legal capacity to execute and perform this Agreement.
Borrower has obtained all necessary and proper approvals and authorizations for
the execution and performance of this Agreement;

 

  3.2.2 This Agreement constitutes Borrower’s legal, valid and binding
obligations enforceable in accordance with its terms; and

 

  3.2.3 There are no disputes, litigation, arbitrations, administrative
proceedings or any other legal proceedings relating to Borrower, nor are there
any potential disputes, litigations, arbitrations, administrative proceedings or
any other legal proceedings relating to Borrower.

 

4. Borrower’s Covenants

 

  4.1 As a shareholder of Borrower Company, Borrower covenants that during the
term of this Agreement, Borrower shall cause Borrower Company:

 

  4.1.1 to execute the Exclusive Option Agreement with Borrower and Lender,
under which Borrower shall irrevocably grant Lender an exclusive option to
purchase all of the Borrower Equity Interest; to execute an Exclusive Business
Cooperation Agreement (“Exclusive Business Cooperation Agreement”) with Lender
(or a party designated by Lender), under which Lender (or a party designated by
Lender), as an exclusive service provider, will provide Borrower Company with
technical service and business consulting service; to enter into the Exclusive
Option Agreement and the Exclusive Business Cooperation Agreement on the date of
issuance of the business license to Borrower Company, and to complete all the
related governmental approvals, registrations or fillings (as applicable);

 

  4.1.2 to strictly abide by the provisions of the Exclusive Option Agreement
and the Exclusive Business Cooperation Agreement, and to refrain from any action
or omission that may affect the effectiveness and enforceability of the
Exclusive Option Agreement and the Exclusive Business Cooperation Agreement;

 

  4.1.3 at the request of Lender (or a party designated by Lender), to execute
contracts or agreements on business cooperation with Lender (or a party
designated by Lender), and to strictly abide by such contracts or agreements;



--------------------------------------------------------------------------------

  4.1.4 without Lender’s prior written consent, not to supplement, change or
amend its articles of association in any manner, increase or decrease its
registered capital or change its share capital structure in any manner;

 

  4.1.5 to maintain its corporate existence in accordance with good financial
and business standards and practices by prudently and effectively operating its
business and handling its affairs;

 

  4.1.6 without Lender’s prior written consent, not to sell, transfer, mortgage
or dispose of in any other manner its legal or beneficial interest in any of its
assets, business or revenue at any time from the date of this Agreement, or
permit the encumbrance of any other security interest thereon;

 

  4.1.7 without Lender’s prior written consent, not to incur, inherit, guarantee
or otherwise allow for the existence of any debt, except for (i) debt incurred
in the ordinary course of business other than through loans; and (ii) debt
already disclosed to Lender for which Lender’s written consent has been
obtained;

 

  4.1.8 to operate its business in the ordinary course and to maintain the value
of its assets;

 

  4.1.9 without the prior written consent of Lender, not to execute any major
contract, except for contracts in the ordinary course of business (for purpose
of this subsection, a contract with a value exceeding RMB100,000 shall be deemed
a major contract);

 

  4.1.10 without the prior written consent of Lender, not to provide any person
with any loan or credit;

 

  4.1.11 without the prior written consent of Lender, not to merge, consolidate
with, acquire, or invest in any person;

 

  4.1.12 to maintain the ownership of all of its assets, execute all necessary
or appropriate documents, take all necessary or appropriate actions and file all
necessary or appropriate complaints or raise necessary and appropriate defenses
against all claims;

 

  4.1.13 without the prior written consent of Lender or unless requested by
Lender, not to distribute dividends to shareholders;

 

  4.1.14 to provide Lender with all of the information on Borrower Company’s
business operations and financial condition at Lender’s request;

 

  4.1.15 to immediately notify Lender of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to
Borrower Company’s assets, business or income;

 

  4.1.16 at the request of Lender, to appoint any persons designated by Lender
as directors of Borrower Company.

 

  4.2 Borrower covenants that during the term of this Agreement, he shall:

 

  4.2.1 ensure that Borrower Company shall be set up within 20 working days
after receiving the Loan, according to the laws of China, and take all steps
necessary to ensure that Borrower Company maintains its legal existence
according to the laws of China; Borrower Company shall be a limited liability
company without foreign investment, and its registered capital shall be Renminbi
Twenty Four Million (RMB24,000,000.00) and Borrower shall own 25% of the equity
interest of Borrower Company.



--------------------------------------------------------------------------------

  4.2.2 pay its contribution of 25% of the registered capital of Borrower
Company in full in accordance with the laws of China, and provide Lender with
the business license and a capital contribution verification report regarding
paid-in capital contributions from a qualified accounting firm;

 

  4.2.3 cause Borrower Company to engage in the security service business, and
complete all the government approvals, authorizations, licensing, registration
and filing required for engaging in the security service business pursuant to
the laws of China; Borrower shall provide Lender with all the said governmental
approvals for verification;

 

  4.2.4 execute an irrevocable Power of Attorney, which authorizes a legal or
natural person designated by Lender to exercise all of Borrower’s rights as a
shareholder in Borrower Company, and refrain from exercising any such
shareholder rights except to the extent required under this Agreement or the
Share Pledge Agreement or as requested by Lender;

 

  4.2.5 execute the Exclusive Option Agreement with Lender and Borrower Company,
under which Borrower shall irrevocably grant to Lender an exclusive option to
purchase all of the Borrower Equity Interest;

 

  4.2.6 execute a Share Pledge Agreement (the “Share Pledge Agreement”) with
Lender, under which Borrower shall pledge the Borrower Equity Interest to
Lender;

 

  4.2.7 enter into the aforementioned Power of Attorney, Exclusive Option
Agreement and Share Pledge Agreement on the date of the issuance of the business
license to Borrower Company, and complete all the related governmental
approvals, registrations or fillings (as applicable);

 

  4.2.8 abide by the provisions of this Agreement, the Power of Attorney, the
Share Pledge Agreement and the Exclusive Option Agreement, perform his
obligations under this Agreement, the Power of Attorney, the Share Pledge
Agreement and the Exclusive Option Agreement, and refrain from any action or
omission that may affect the effectiveness and enforceability of this Agreement,
the Share Pledge Agreement and the Exclusive Option Agreement;

 

  4.2.9 not sell, transfer, mortgage or dispose of in any other manner its legal
or beneficial interest in Borrower Equity Interest, or allow the encumbrance
thereon of any security interest, except in accordance with the Share Pledge
Agreement;

 

  4.2.10 cause any shareholders’ meeting and/or board of directors meeting of
Borrower Company not to approve the sale, transfer, mortgage or disposition in
any other manner of any legal or beneficial interest in equity interest held by
Borrower, or allow the encumbrance thereon of any security interest, except to
Lender or Lender’s designated person;

 

  4.2.11 cause any shareholders’ meeting and/or board of directors of the
Borrower Company not to approve the merger or consolidation of Borrower Company
with any person, or its acquisition of or investment in any person, without the
prior written consent of Lender;

 

  4.2.12 immediately notify Lender of the occurrence or possible occurrence of
any litigation, arbitration or administrative proceedings relating to Borrower
Equity Interest;

 

  4.2.13 to the extent necessary to maintain his ownership of the Borrower
Equity Interest, execute all necessary or appropriate documents, take all
necessary or appropriate actions and file all necessary or appropriate
complaints or raise necessary and appropriate defense against all claims;



--------------------------------------------------------------------------------

  4.2.14 without the prior written consent of Lender, refrain from any action /
omission that may have a material impact on the assets, business and liabilities
of Borrower Company;

 

  4.2.15 appoint any designee of Lender as director of Borrower Company, at the
request of Lender;

 

  4.2.16 to the extent permitted by the laws of China, at the request of Lender
at any time, promptly and unconditionally transfer all of Borrower Equity
Interest to Lender or Lender’s designated representative at any time, and cause
the other shareholders of Borrower Company to waive their right of first refusal
with respect to the share transfer described in this section;

 

  4.2.17 to the extent permitted by the laws of China, at the request of Lender
at any time, cause the other shareholders of Borrower Company to promptly and
unconditionally transfer all of their equity interest to Lender or Lender’s
designated representative at any time, and Borrower hereby waives his right of
first refusal (if any) with respect to the share transfer described in this
section;

 

  4.2.18 in the event that Lender purchases Borrower Equity Interest from
Borrower in accordance with the provisions of the Exclusive Option Agreement,
use such purchase price obtained thereby to repay the Loan to Lender; and

 

  4.2.19 without the prior written consent of Lender, not to cause Borrower
Company to supplement, change, or amend its articles of association in any
manner, increase or decreases its registered capital or change its share capital
structure in any manner.

 

5. Liability for Default

 

  5.1 In the event a Party breaches this Agreement or otherwise causes the
non-performance of this Agreement in part or in whole, such Party shall be
liable for such breach and shall compensate all damages (including litigation
and attorneys fees) resulting therefrom. In the event that both Parties breach
this Agreement, each Party shall be liable for its respective breach.

 

  5.2 In the event that Borrower fails to perform the repayment obligations set
forth in this Agreement, Borrower shall pay overdue interest of 0.01% per day
for the outstanding payment, until the day Borrower repays the full principal of
the Loan, overdue interests and other payable amounts.

 

6. Notices

 

  6.1 All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such Party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

  6.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of
delivery.

 

  6.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).



--------------------------------------------------------------------------------

  6.2 For the purpose of notices, the addresses of the Parties are as follows:

 

Lender:  
Room301-310, Zhongdian Information Tower, No.6 Zhongguancun South Street, Haidian District, Beijing 100086, P.R. China
  Attn:   Legal Department   Phone:   +86-10-8216 6688   Facsimile:  
+86-10-82166699 Borrower:   Room 8,Building 5, Yiguang Temple Yard 2020, Haidian
District, Beijing, P.R. China   Attn:   Jian Qi   Tel:   +86-13301339321

 

  6.3 Any party may at any time change its address for notices by a notice
delivered to the other party in accordance with the terms hereof.

 

7. Duty to Maintain Confidentiality

 

   The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. The Parties
shall maintain the confidentiality of all such information, and without the
written consent of other Party, a Party shall not disclose any relevant
information to any third party, except in the following circumstances: (a) such
information is or will be in the public domain (provided that this is not the
result of a public disclosure by the receiving party); (b) information disclosed
as required by applicable laws or rules or regulations of any stock exchange; or
(c) information required to be disclosed by a Party to its legal counsel or
financial advisor regarding the transaction contemplated hereunder, and such
legal counsel or financial advisor are also bound by confidentiality duties
similar to the duties in this section. Disclosure of any confidential
information by any staff member or agent hired by a Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for such breach under this Agreement. This section shall survive
the termination of this Agreement for any reason.

 

8. Governing Law and Resolution of Disputes

 

  8.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes shall be governed
by the laws of China.

 

  8.2 In the event of any dispute with respect to the construction and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute within 30 days after either Party’s request to the
other party for resolution of the dispute through negotiations, either Party may
submit the relevant dispute to the China International Economic and Trade
Arbitration Commission for arbitration, in accordance with its then effective
arbitration rules. The arbitration shall be conducted in Beijing, and the
language used in arbitration shall be Chinese. The arbitration award shall be
final and binding on all parties.

 

  8.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

9. Miscellaneous

 

  9.1 This Agreement shall become effective on the date thereof, and shall
expire upon the date of full performance by the Parties of their respective
obligations under this Agreement.

 

  9.2 This Agreement shall be written in both Chinese and English language in
two copies, The Parties hereto shall execute two originals of this Agreement,
one for each party, and each original shall have equal legal validity. In case
there is any conflict between the Chinese version and the English version, the
Chinese version shall prevail.



--------------------------------------------------------------------------------

  9.3 This Agreement may be amended or supplemented through written agreement by
and between Lender and Borrower. Such written amendment agreement and/or
supplementary agreement executed by and between Lender and Borrower shall form
an integral part of this Agreement, and shall have the same legal validity as
this Agreement.

 

  9.4 In the event that one or several of the provisions of this Agreement are
found to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any respect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

  9.5 The attachments (if any) to this Agreement shall be an integral part of
this Agreement and shall have the same legal validity as this Agreement.



--------------------------------------------------------------------------------

No contents in the page. Lender: Lenovo-AsiaInfo Technologies, Inc. By:  

/s/ Jian Qi

 

Name:   Jian Qi Title:   Legal Representative Borrower: Jian Qi By:  

/s/ Jian Qi

 